Citation Nr: 0016315	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from March 1947 to 
March 1950 and from October 1950 to January 1968.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1998, by the Columbia, South Carolina Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
compensable evaluation for left ear hearing loss.  The notice 
of disagreement with this determination was received in 
January 1999.  The statement of the case was issued in 
January 1999.  The substantive appeal was received in 
February 1999.  VA treatment records were received in March 
1999.  A VA audiology examination was conducted in May 1999.  
A rating action in May 1999 confirmed the previous denial of 
a compensable evaluation for left ear hearing loss.  A 
supplemental statement of the case was issued in May 1999.  
The appeal was received at the Board in October 1999.  

The veteran has been represented throughout his appeal by the 
Veterans of Foreign Wars of the United States, which 
submitted written argument to the Board in June 2000.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2.  On the most recent VA audiology examination in May 1999, 
the veteran's left ear pure tone thresholds were 25, 45, 65, 
75, and 85 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively (average 68); left ear speech discrimination 
ability was 72 percent correct.  

3.  The veteran's hearing acuity in the right, non-service-
connected, ear is considered normal for rating purposes.  He 
is not totally deaf in that ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999); 
VAOPGCPREC 32-97 (August 29, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, we find that he has presented a claim which 
is plausible.  A claim that a service-connected disability 
has become more severe is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Jackson v. West, 12 Vet.App. 422, 428 
(1999); citing Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

I.  Factual background

The pertinent facts in this case may be briefly described.  
The veteran had two periods of active duty.  The service 
medical records for the first period of service, to include 
the enlistment examination in March 1947 as well as the 
separation examination conducted in March 1950, were negative 
for any defects of the left ear, to include hearing loss; 
hearing acuity was 15/15 in both ears.  The reenlistment 
examination, conducted in October 1950, was negative for any 
finding of hearing loss; hearing acuity was 15/15 in both 
ears.

The record indicates that the veteran underwent an 
audiometric examination in March 1966, which revealed pure 
tone thresholds (as converted to ISO standards) of 10, 5, 25, 
35, and 20 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz levels; the diagnosis was mild left unilateral 
mid high frequency hearing loss.  The veteran's retirement 
examination, conducted in November 1967, showed his hearing 
acuity for both whispered and spoken voice tests to be 15/15, 
bilaterally.  

An audiological evaluation conducted at a Naval hospital in 
October 1971 showed elevated pure tone threshold readings in 
each ear at 1000 Hertz and above.  Similar findings were 
noted on a subsequent examination at the Naval hospital in 
November 1972.  

On the authorized audiological evaluation in October 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
x
45
60
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The pertinent diagnosis was 
moderate to severe sensorineural hearing loss, bilateral.  

Received in March 1991 were VA treatment records dated from 
December 1988 to January 1991, which show that the veteran 
received clinical attention and treatment for several 
disabilities.  These records do not reflect any complaints, 
findings, or treatment for a left ear hearing loss.  

At a personal hearing in October 1991, the veteran indicated 
that he had problems with his ears, including hearing loss, 
for which he sought treatment while on active duty; he 
recalled receiving a complete audiometric examination in 
March 1966.  The veteran testified that he had continued to 
experience hearing loss after his separation from military 
service, and he sought treatment at the VA medical center but 
was not successful in receiving treatment.  The veteran 
argued that he definitely had a hearing loss, and that his 
disability began while on active duty.  

The record is devoid of any treatment records during the 
period from October 1991 through October 1998.  

The veteran was afforded a VA compensation examination in 
October 1998, at which time he reported decreased hearing; he 
stated that he needed to look at a person talking in order to 
understand.  The veteran also indicated that he had to turn 
the television volume way up in order to hear.  It was noted 
that he had hearing aids, issued to him by VA five to six 
years before.  It was also noted that the veteran had 
tinnitus, which had stopped three months previously, after 
his ears were cleaned at VA.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
45
65
75
85

Speech audiometry revealed speech recognition ability of 68 
percent in the left ear.  It was noted that tympanograms 
showed negative pressure in both ears.  The diagnosis was 
normal sloping to profound sensorineural hearing loss in the 
left ear.  

Received in March 1999 were VA treatment reports, dated from 
December 1998 to March 1999, which show that the veteran 
received ongoing clinical evaluation for his left ear hearing 
loss.  An audiological evaluation, conducted in December 
1998, reported pure tone thresholds of 20, 40, 65, 75, and 80 
decibels at the 500, 1000, 2000, 3000, and 4000 Hertz levels, 
respectively.  The diagnosis was mild sloping to profound 
sensorineural hearing loss; the veteran was referred for 
hearing aids.  

Upon authorized audiological evaluation in May 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
45
65
75
85

Speech audiometry revealed speech recognition ability of 72 
percent in the left ear.  The diagnosis was normal hearing 
from 250 to 500 Hertz levels and moderate to profound 
sensorineural hearing loss from the 1000 to 8000 Hertz 
levels.  It was noted that a tympanogram in the left ear 
appeared flat; he also had difficulty maintaining a seal.  It 
was also reported that the veteran was seen by the ENT doctor 
the day prior to the audiometric examination, and that the 
medical personnel were considering a tube for his left ear.  

II.  Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Part 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered, so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in a disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994).  

Before addressing the merits of this case, the Board notes 
that, during the pendency of the appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 - 25,210 (May 11, 1999).  The new regulations were 
codified at 38 C.F.R. §§ 4.85-4.87a (1999).  It does not 
appear the RO applied the revised criteria in its evaluation 
of the veteran's service-connected hearing loss in the left 
ear.  

In these circumstances where new regulations are promulgated, 
it is the usual practice to remand the issue to the RO to 
afford the appellant due process, in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  However, we are 
cognizant that the pertinent regulatory amendments did not 
result in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating 
disability from a hearing loss disorder are identical.  See 
64 Fed. Reg. 25,202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  

Thus, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the appellant in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the appellant's 
claim, without any benefit to the appellant.  The U. S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet.App. 203, 207 
(1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board further notes that the medical record is fully 
developed in this case, and the veteran has had ample 
opportunity to advance argument and evidence as to the 
functional limitations produced by his service-connected 
disability.  Accordingly, there is no prejudice in the Board 
reviewing the claim on the merits.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  Therefore, the Board will proceed with 
the analysis of the merits of the veteran's claim of 
entitlement to a compensable evaluation for left ear hearing 
loss.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's left ear hearing 
loss under both the old and current regulations, to determine 
whether he is entitled to a compensable evaluation under 
either set of criteria.  In this case, neither set of rating 
criteria can be more favorable to the veteran's claim, since 
the criteria are essentially identical.  

We note that, in particular, under the new regulations, the 
title of Table VI was changed from "Numeric Designations of 
Hearing Impairment" (38 C.F.R. § 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination" (38 C.F.R. 
§ 4.85 (1999)).  Moreover, Table VII reflects that hearing 
loss is now rated under a single Code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  
Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 decibels 
(dB's) or more, an evaluation could be based upon either 
Table VI or Table VIa, whichever results in a higher 
evaluation.  In addition, under section 4.86(b), when a 
puretone threshold is 30 dB or less at 1000 Hertz, and is 70 
dB or more at 2000 Hertz, an evaluation could also be based 
either upon Table VI or Table VIa, whichever results in a 
higher evaluation.  

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a), (d) (1999).  

To evaluate the degree of disability for service-connected 
left ear hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9 (1998); Lendenmann v. Principi, 3 Vet.App. 345, 
349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
cited in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

Where the veteran's impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear is assigned a 
numeric designation of "I" for hearing impairment, subject 
to the provisions of 38 C.F.R. § 3.383.  

In the instant case, the most recent VA audiometric 
evaluation in May 1999 revealed a pure tone threshold average 
in the left ear of 68, and speech audiometry revealed speech 
recognition ability of 72 percent in the left ear.  These 
audiologic results produce a numeric designation of "VI" 
for the left ear.  Application of the numeric designations 
produces a noncompensable disability evaluation for 
unilateral hearing loss.  38 C.F.R. § 4.85, Code 6100 (1999).  
We are compelled to conclude that the preponderance of the 
evidence is against the claim, and that an increased 
evaluation is not warranted.  38 U.S.C.A. § 5107, Lendenmann, 
at 349.  

To the extent that the veteran has stated that he has 
decreased auditory acuity on the left, his contentions are 
credible.  However, the evaluation is based, not upon 
subjective descriptions, but upon strict applications of the 
Rating Schedule to the objective findings.  The medical 
evidence is the most probative evidence of the degree of 
impairment. Therefore, under the circumstances described 
above, an increased disability rating for left ear hearing 
loss is not warranted in this case.  


ORDER

A compensable evaluation for service-connected left ear 
hearing loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

